Order modified by striking therefrom the provision precluding the defendant from giving evidence of its fifth defense unless it furnishes the particulars required on or before ten days after the conclusion of the examination of plaintiff before trial, and substituting in the place thereof a provision that it be so precluded unless it furnish such particulars to plaintiff at least ten days before the trial, and, as so modified, affirmed, without costs. (See Losie v. Royal Indemnity Co., 179 App. Div. 439.) Lazansky, P. J., Young, Kapper, Hagarty and Scudder, JJ., concur.